DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head support (claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21, 24, 27, 28, 29 31 and 32 are rejected under 35 U.S.C. 102a1 as being anticipated by Stoeckl (U.S. Patent Application Publication 20060056582).
U.S. Patent Application Publication 20060056582

    PNG
    media_image1.png
    552
    706
    media_image1.png
    Greyscale

[0028] FIG. 1 is a diagrammatic illustration of a panoramic X-ray system


    PNG
    media_image2.png
    454
    521
    media_image2.png
    Greyscale

[0030] FIG. 3 shows a perspective view of a bite device …

    PNG
    media_image3.png
    723
    596
    media_image3.png
    Greyscale

[0031] FIG. 4 is a cross-section through the bite device of FIG. 3


As per claims 20-21, Stoeckl discloses an apparatus comprising: 
a movable mount (12) comprising a radiation source (14) and a digital imaging sensor (18
an actuator (not shown above) that is energizable to move said movable mount (12) in a horizontal scanning plane in a scan pattern about an imaging area; 
a computer (26) in signal communication with said digital imaging sensor (18) and configured to acquire one or more two-dimensional images of said digital imaging sensor (18) positioned relative to said radiation source (14) for the scan pattern; and 
a patient support structure comprising a horse-shoe shaped flat bite piece (50) configured to orient the occlusal plane of the patient in the imaging area when said flat bite piece is fixed between the occlusal surfaces (64, 66) of the upper and lower teeth of the patient such that said flat bite piece forms a 6 degree to 10 degree angle with respect to the horizontal scanning plane (see for example, Figs. shown above; see also para [0041] - directed to the teaching the adjustment of top plate 46 to a range of +/- 15 degrees from a horizontal, encompassing the claimed 6 to 10 degree angle with the horizontal as claimed); 
the apparatus comprising one or more flanges (64,66) on an upper side and a lower side of said flat bite piece, respectively, for positioning the patient's front teeth when such teeth are leaned against said flanges (see Figs. shown above).
As per claim 24, Stoeckl discloses an apparatus wherein said flat bite piece is configured to orient the occlusal plane of the patient such that the occlusal plane forms a 7 degree to 8 degree angle with respect to said horizontal scanning plane (see for example, Figs. shown above; see also para [0041] - directed to the teaching the adjustment of top plate 46 to a range of +/- 15 degrees from a horizontal, encompassing the claimed 7 to 8 degree angle with the horizontal as claimed).
As per claim 27, Stoeckl discloses an apparatus wherein the radiographic image includes a dental panoramic image of at least a portion of a dental arch (see Figs. shown above).
As per claim 28, Stoeckl discloses an apparatus wherein said dental imaging apparatus further comprises at least one of (i) a panoramic dental imaging apparatus, (ii) a combined dental imaging apparatus including a panoramic dental imaging device and at least one of a computed tomography dental imaging device, a cephalometric dental imaging device, an ultrasonic dental imaging device, or an ENT radiographic imaging device (see Figs. shown above).
As per claim 29, Stoeckl discloses an apparatus wherein the 6 degree to 10 degree angle between the patient’s occlusal plane and said horizontal scanning plane is configured to position the root apex of upper teeth and the root apex of lower teeth within a focal plane of a panoramic image of said teeth (see Figs. shown above).
As per claim 31, Stoeckl discloses an apparatus wherein said patient support structure is configured to position the root apex of upper teeth and the root apex of lower teeth within a focal trough of said radiation source and said digital imaging sensor (see Figs. shown above).
As per claim 32, Stoeckl discloses a method comprising the steps of: 
providing a bitable horse shoe shaped flat bite piece (50) including opposing surfaces, wherein said opposing surfaces are configured to form a prescribed angle having a measure of between 6 degrees and 10 degrees with respect to a horizontal scanning plane; and positioning said opposing surfaces of said flat bite piece between at least some upper teeth and one or more lower teeth to align a Frankfort plane of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeckl (U.S. Patent Application Publication 20060056582) in view of Lecuyer et al. (U.S. Patent Application Publication 20140147803).
As per claims 25, 26 and 30, Stoeckl discloses an apparatus as recited in claim 20, but does not explicitly disclose an apparatus wherein said patient support structure further comprises a bite stick comprising said flat bite piece, said bite stick being slidable in a chin rest and a head support, wherein said head support is connected to said movable mount, and wherein said head support comprises a flat surface parallel to said horizontal scanning plane. [Examiner note(s): the term “head support” does not appear in the specification. For purposes of examination, the term will be treated as best understood].
Lecuyer et al. teach an apparatus comprising a bite stick (56) connected to a chin rest (54) and guides (58) for securing a patient’s head, providing support to a horizontal scanning plane (see for example, Figs. 2, 4, not shown above).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Stoeckl such that it incorporated the aforementioned limitations. One would have been motivated to make such a modification for the purpose of holding a head of a patient still while an X-ray source an sensor panel revolve about the patient as taught by Lecuyer et al. (see for example, para. [0006]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,939,882. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,939,882 similarly claims an apparatus (see Analysis chart provided below):
U.S. Patent 10,939,882
Illustrative example, Claim 1
A dental imaging apparatus for obtaining a radiographic image of an object, the apparatus comprising: 
a movable mount comprising at least one of a radiation source and a digital imaging sensor; 
an actuator that is energizable to move the movable mount in a scan pattern about an imaging area;
 a computer in signal communication with the digital imaging sensor and configured to acquire one or more of two-dimensional images of the digital imaging sensor positioned relative to the radiation source for the scan pattern; and 
a patient support structure to provide a spatial relationship to the scan pattern, where the spatial relationship aligns an occlusal plane determined by the patient support structure in the imaging area, where the spatial relationship comprises a 6° to 10° angle with a scanning plane of the scan pattern of the movable mount, and …


where the patient support structure comprises a chin rest, where the chin rest is connected to the dental imaging apparatus with a prescribed relationship to the movable mount; where the patient support structure further comprises a set of fixed bite pieces selectively tilted in a range of 7-8 degree angles for a subsequent dental imaging exposure, and where the patient support structure that is configured to couple to the set of fixed bite pieces is not pivotable.
Instant Application 17/076343
Illustrative example, Claim 20
A dental imaging apparatus for obtaining a radiographic image of teeth of a patient, the apparatus comprising: 
a movable mount comprising at least one of a radiation source and a digital imaging sensor; 
an actuator that is energizable to move the movable mount in a scan pattern about an imaging area; 
a computer in signal communication with said digital imaging sensor and configured to acquire one or more of two-dimensional images of said digital imaging sensor positioned relative to said radiation source for the scan pattern; and 
a patient support structure comprising a horse-shoe shaped flat bite piece configured to orient the occlusal plane of the patient in the imaging area when said flat bite piece is fixed between the occlusal surfaces of the upper and lower teeth of the patient such that said flat bite piece forms a 6° to 10° angle with a portion of the scan pattern of the movable mount.

Claim 25
wherein said patient support structure further comprises (i) a chin rest or (ii) a chin rest and a head support.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884